             Case 1:20-cv-00966-JPO Document 4 Filed 03/27/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 MARK GOTTLIEB,
                                                 Case No.: 20-cv-966
                 Plaintiff,

        v.

 THE HABIT RESTAURANTS, INC.,
 CHRISTOPHER K. REILLY, ALLAN W.
 KARP, IRA ZECHER, A. WILLIAM
 ALLEN III, RUSSEL W. BENDEL, IRA
 FILS, JOSEPH J. KADOW, and KARIN
 TIMPONE,

                 Defendants.


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: March 27, 2020

                                           MOORE KUEHN, PLLC
                                           /s/Justin Kuehn
                                           Justin A. Kuehn
                                           Fletcher W. Moore
                                           30 Wall Street, 8th floor
                                           New York, New York 10005
                                           Tel: (212) 709-8245
                                           jkuehn@moorekuehn.com
                                           fmoore@moorekuehn.com

                                           Attorneys for Plaintiff
